24. Future action in the field of patents (vote)
- Following the vote on Amendment 7:
(DE) Mr President, there are differences between the French and English translations of the original document of which we must take note. Whereas the English text makes explicit reference to accession to the Munich Convention, the French version talks in terms of discussion about accession to it, and there is a considerable difference between the two.
We now, therefore, do not know how the text is to be interpreted. If the English version is normative, then the French MEPs need to be aware that they are agreeing to accession to the Munich Convention, even though the formulation in the French version is rather softer. The differences are in the detail.
All right, then the English version is valid.